Citation Nr: 0014163	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
and disk bulge at L5-S1, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to June 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his VA Form 646, dated in July 1999, the veteran's 
representative indicated that the veteran's stomach was 
affected by pain medication he was taking for his service-
connected low back disability.  It is also asserted he has 
disability of the legs and upper back related to the service-
connected disability at issue.  The Board construes these 
statements as claims for service connection for disabilities 
of the stomach, legs and upper back, as secondary to service-
connected low back disability.  As these claims have not been 
adjudicated by the RO, they are not for appellate 
consideration at this time.  They are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
manifested by persistent symptoms of severe radiating pain, 
muscle spasm and limitation of motion, productive of 
pronounced disability.


CONCLUSION OF LAW

1.  The criteria for a 60 percent evaluation for the service-
connected low back disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In a December 1970 rating decision, the RO granted service 
connection for osteoarthritis of the lumber vertebra with low 
back pain, evaluated as 10 percent disabling.  In November 
1972, the RO recharacterized the disability as degenerative 
arthritis of the lumber vertebrae with low back pain and 
limitation of motion, and increased the disability evaluation 
to 20 percent.  

Pursuant to a reopened increased rating claim received on 
March 24, 1997, the rating decision on appeal increased the 
evaluation to 40 percent, effective from the date of receipt 
of the claim.  The service-connected disability was 
reclassified as noted on the title page of this decision.

On VA examination in June 1997, the veteran reported that he 
continued to suffer from low back pain and that the pain was 
getting worse.  He indicated that the pain was daily and that 
it went down into both buttocks but particularly the right.  
He 

reported the right leg sometimes became numb, and that he was 
unable to either get up or down.  He asserted he continued to 
occasionally wear a back brace to drive and walk.  He 
reportedly took Tylenol for pain.  A reported objective 
finding was that the veteran walked with a marked limp.  He 
was observed to have a great deal of difficulty getting out 
of the chair.  He showed no evidence of swelling but had 
marked spasm and stiffness of his back throughout from his 
neck down the lumbar area.  The examiner noted that physical 
examination bore out the complaints that the veteran had.  
The veteran described a great deal of pain which went down 
into his right hip when attempting to get up.  Movement in 
any direction reportedly caused pain and spasm in his low 
back.  The examiner stated there was no neurological 
abnormality per se in terms of focal deficit.  His hip 
movements were characterized as minimally restricted.  He 
could do straight leg raising both right and left to about 45 
degrees and then pain occurred in his low back.  The examiner 
was of the opinion the pain was not in his hip, but was in 
his low back.  The examiner opined that the veteran just 
perceived pain in his hip from his low back.  The veteran had 
decreased motion with forward bending to approximately 30 
degrees.  He had decreased motion in posterior bending to 
approximately 10 degrees.  He could side bend right and left 
approximately 10 degrees and rotation was in the neighborhood 
of 15 degrees.  The diagnosis was severe degenerative 
arthritis of the low back affecting disk bulge at L5-S1 and 
resulting in marked inability to ambulate secondary to pain 
in the right hip and back, decreased motion throughout his 
back, decreased ability to walk without pain, decreased 
strength and easy fatigability associated with degenerative 
arthritis.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level 

of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code 5293.  Under this 
code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief; and a 60 percent evaluation is warranted 
when the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) held that 
codes that provide a rating solely on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97, December 12, 1997.

The evidence of record establishes that the veteran's service 
connected low back disability warrants an increased rating.  
In assessing the severity of the condition, the Board 
concludes that the disability at issue, as demonstrated in 
the record, more nearly approximates the criteria for a 60 
percent rating under Diagnostic Code 5293.  The most recent 
VA examination in June 1997 showed severe limitation of 
motion, pain on motion and positive straight leg raising.  
Additionally, there were muscle spasms and radiation of pain 
into the lower extremities.  Based on these findings, and 
with consideration of the Court's holding in DeLuca, supra, 
the Board concludes that the demonstrated manifestations of 
the service-connected back disability are more comparable to 
pronounced intervertebral disc syndrome.  Therefore, the 
maximum, 60 percent, rating under Diagnostic Code 5293 is 
warranted.

Higher evaluations for back disabilities are provided for 
residuals of vertebral fractures (Diagnostic Code 5285) and 
for complete bony fixation (ankylosis) of the spine 
(Diagnostic Code 5286).  However, the veteran's service-
connected back disability has never been shown to be 
characterized as a fracture, and ankylosis is not clinically 
demonstrated.  As such, an evaluation in excess of 60 percent 
is not shown to be warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

A 60 percent rating for severe degenerative arthritis and 
disk bulge at L5-S1 is granted, subject to the applicable 
laws and regulations governing the payment of monetary 
benefits.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

